OFFICE   OF   THE   AlTORNEY    QENERAL   OF   TEXAS
                         AUSTIN
lioaorablr    Strpirn   F. Eabrrt,   paeo 2


or thr ldmlnlstratlra alrtrlet, in @~rnU *urn   thr
mauler jod#r thuaof Is lbsrnt or 1~ fro8 an7 oausa
4l~ablo4 or 4laquallfla4  rm24pre.aldln(l,and in ln-
at~~.~ara wham tha ramlor  dlatrict judge lr praaant
or hlaar~i trying comae whom luthorlrrd or poxmlttad
by thr Conatltutlon or lara of the State.
          Artlcls 1687, Ro~iaad Civil 8tatuta8, 1925,
prrslta tha praotlolaa ~a~rra  of the eoart praaant
to aloot froa amx@ their auabar a apaelal job(a,
rho ahall hold owrt and prooud with tha b~alnras
thweof, la lartanorr Barr the jUdea of a 4iatrlot
court on thr rirat or rnf futoro dsf or 0 tar8 falla
or rafusaa to hold ooort. Artiolr 1893,Ra~lmd
Cltll Statutes, 1925, adda “nbaeaoV’ to tie sltuetlona
whurln the praotlelng lawyers of the oourt may llaot
& lpoola1 judge.
          Tour question 18 8naruad by thr following
qoatatlon from thr aasa of Glorrr ta. Albraoht, 17)
s. I. 504, whueln Chid Justloa ALasant atatrdr
              *Tha Conatltutlon prorldrr th a t l
      raosno~    in tha oifl~r of judaa ahall be
      flllad by lppointamt     by the Oovarnor,
      and oalr 8uthorisu     thr lp p o lsta of
                                             ~t
      l rpeslal   jadgr whea the ramlrr Jo4 0
      la *abunt*,     *dlamblad*, or Wrqual f -
      ilrd. ‘ Eo 4 0no tth ink   l4 of thr abotr
      trrms shout4 br eosatru.4 to smbrssr s
      r~oenr~ owsrd by thr Qutk ot thr mm- J
      lar jud(s, sad thr Le#lsl8tars hss not
      lutbDrlae4 tha appointmart o f l 8~~1~1
      ja Qr    In su o h o su..

              You am thudorr     rdrl8ed that no prorl8loa
has beaa r&a for t&a llootlon ot a spoof~l Ja460 or
tbr la ~p r r r t  or l ja46r frsn lwthrr 4lstrlot dthln
tha abrlnlstntlrr      blatriot,  follows   tha 408th of tha
f




    Hcnorabla   Staphan F. Hebart,   papa 3


    regular judgr, and prior to thr fllllng or the raornoy
    oocaalonod by the death of tha dlatrlot judge by appolat-
    arnt naao by the Oorarnor.
                                              Your8 vary       truly
                                      A’l?‘lXRRRY       GRR'ERAL
                                                               OI l'?ZAS


                                      B7
                                                    Riobar& 1. Iralrohll4
                                                                Aaalatant




                  ATTORNEY
                         GENERAL
                               OF TZAS